Citation Nr: 0947259	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
to include as secondary to Agent Orange exposure.

2.  Entitlement to a compensable rating for impotence 
associated with residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied entitlement to service-connection 
for multiple sclerosis due to Agent Orange and continued a 
zero percent (noncompensable) rating for impotence associated 
with residuals of prostate cancer.  

The issue of entitlement to service connection for multiple 
sclerosis to include as secondary to Agent Orange exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.

In his substantive appeal received in December 2006, the 
Veteran has described testicular symptoms and appears to have 
raised an informal claim for service connection on a 
secondary basis.  That issue is referred to the RO/AMC for 
appropriate development.  


FINDING OF FACT

The Veteran has impotence as a residual of prostate cancer 
but deformity of the penis is not shown.


CONCLUSION OF LAW

The criteria for a compensable rating for impotence 
associated with residuals of prostate cancer have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.31, 4.115b, DC 7522 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2006 and July 2006. 

VA has assisted the appellant in obtaining evidence and 
afforded the appellant a physical examination.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the appellant's claims file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Impotence

The Veteran asserts that impotence associated with residuals 
of prostate cancer warrants a compensable evaluation.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

In February 1999 the Veteran underwent a radical perineal 
prostatectomy.  The report of a June 2002 examination noted 
that after the surgical treatment, the Veteran started 
complaining of impotence.  Clinical findings included that 
his penis was normal size.  A diagnosis of impotence due to 
prostatectomy was shown.  A rating decision in August 2002 
granted service connection for impotence as secondary to the 
service-connected disability of residuals of prostate cancer 
due to herbicide exposure.  The Veteran also was deemed 
entitled to special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of 
use of a creative organ.  

The RO assigned a noncompensable rating under the provisions 
of Diagnostic Code 7522 of the Schedule for Rating 
Disabilities, 38 C.F.R. § 4.115b.  Under DC 7522, penis 
deformity with loss of erectile power warrants a 20 percent 
disability rating.  38 C.F.R. § 4.115b.  In every instance 
where the schedule does not provide a zero percent rating for 
a diagnostic code, a zero percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

A VA genitourinary examination in June 2006 confirmed the 
Veteran had impotence as a residual of his prostatectomy.  He 
described having loss of erectile power, but there was no 
indication of an accompanying penile deformity.  Clinical 
findings included that his genitalia were normal.  Without 
evidence of physical deformity of the penis, there is no 
basis for assigning a compensable rating for loss of erectile 
power.  

As noted above, the Veteran has been awarded SMC due to the 
loss of use of a creative organ, based on impotence.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board will not 
award additional compensation to duplicate that benefit.  
Where disabilities overlap in their resulting physical 
impairment and effect on functioning or where multiple 
diagnoses are assigned for the same disability, evaluation of 
the same, overlapping disability under various diagnoses with 
multiple ratings is to be avoided.  38 C.F.R. § 4.14; Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Accordingly, the Board may 
not award a disability rating based on loss of erectile power 
alone.  That disability is compensated by the special monthly 
compensation based on the loss of use of a creative organ.

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
impotence associated with residuals of prostate cancer.  The 
competent medical evidence of record shows the relative 
manifestations and the effects of the Veteran's disability 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

A compensable evaluation for the Veteran's impotence, rated 
under DC 7522, requires both deformity and loss of erectile 
power.  Having only one or the other is insufficient.  Here, 
the Veteran has loss of erectile power but no deformity of 
the penis is shown by the medical record.  Accordingly, the 
Board finds that the weight of the evidence is against a 
compensable rating for the Veteran's impotence, based on the 
absence of penis deformity.  A staged rating is not indicated 
in this case, as the Board finds the preponderance of the 
credible evidence demonstrates that during the period on 
appeal, loss of erectile power or impotence is shown but 
penis deformity is not shown.  Hart, 21 Vet. App. at 505.  
The Board finds that the preponderance of the evidence is 
against the claim, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for impotence 
associated with residuals of prostate cancer is denied.


REMAND

With regard to the claim for service connection for multiple 
sclerosis to include as secondary to Agent Orange exposure, 
potentially relevant evidence has not been obtained.  The 
Veteran indicated on a May 2006 authorization form to obtain 
medical records that he had a Social Security disability 
examination.  A copy of private medical records received in 
August 2006 states that the April 2006 report was done at the 
request of Department of Assistive and Rehabilitative 
Services for Disability Determination Services.  This implies 
that the Veteran has submitted a claim for Social Security 
disability benefits.  There is no indication that the Social 
Security Administration (SSA) has been contacted in order to 
obtain records associated with the SSA claim and no way for 
VA to determine whether there is relevant evidence in those 
records without reviewing them.  The duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 
2 Vet. App. 363, 370, 372 (1992); Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Because such records may be 
useful in adjudicating the Veteran's claims, the Board finds 
that an effort should be made to obtain all records 
associated with any SSA claim and associate them with the 
claims file prior to final adjudication of the Veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain those records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


